A statement of Circuit Judge WILLIAMS dissenting from the denial of rehearing en banc is attached.

ORDER

PER CURIAM
Petitioner’s petition for rehearing en banc and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service did not vote in favor of the petition. Upon consideration of the foregoing, it is
*969ORDERED that the petition be denied.
A separate Memorandum Opinion supporting the denial of rehearing is attached to the order denying the petition for panel rehearing.